Opinión disidente del
Juez Asociado Señor Todd, Jr.
Disiento. Considero que la sentencia en rebeldía dictada por el secretario en el caso núm. 14,749 es nula por no habér tenido autoridad para dictarla, bajo el inciso primero del artículo 194 del Código de Enjuiciamiento Civil. ■ Considero, además, que el caso de E. Rubio e Hijos v. Carrasco, 26 D.P.R. 255 fué bien resuelto y no debe ser revocado. Dicho caso, al igual que muchos otros resueltos por este Tribunal, no hizo otra cosa que consagrar localmente la regla sobre una cuenta' liquidada (account stated) del derecho ameri-cano, la cual establece una nueva causa de acción basada en un contrato entre las partes al liquidar, de conformidad, cuentas pendientes entre ellas. La acción se basa en el convenio entre las partes al hacer la liquidación. Como diji-mos en Lange v. Honoré, 51 D.P.R. 711, 717: “El principio de .una cuenta liquidada depende generalmente de un con-venio entre las partes al efecto de que determinada cuenta es correcta. Este convenio puede ser expreso o inferirse de la falta del deudor de levantar una objeción dentro de un tiempo razonable después de presentársele la cuenta por el acreedor, o, quizás, por otros actos del deudor. Es esencial-mente un nuevo contrato que no es atacable en sus términos, a no ser debido a fraude o error.”
Es por esto que, no sólo en el caso de E. Rubio e Hijos v. Carrasco, supra, sino que en el de Insular Industrial, etc. Ass’n. v. Cintrón, 52 D.P.R. 631, 635, sostuvimos que en una acción basada en una cuenta liquidada “Lo esencial es alegar el reconocimiento, aprobación o conformidad con el balance, pues de ese reconocimiento, aprobación o conformidad con el balance o cuenta es que surge una nueva e independiente ■causa de acción, en que ha de basarse la demanda.”
*972En dicho caso se alegó expresamente que la demandada reconoció la deuda y en la promesa implícita de pagarle se basó la acción. Al mismo efecto en el caso de Cochran, Síndico v. Fernández, 47 D.P.R. 704, 711, se sostuvo la validez de una sentencia en rebeldía, dictada por el secretario, dicién-dose: “El registro de la sentencia en rebeldía se hizo sobre la base única de la segunda causa de acción, o sea la que se funda en la cuenta corriente liquidada y rendida por el demandante y aceptada por la demandada. Siendo ello así, se trata claramente de un pleito que nace de un contrato sobre pago de dinero, comprendido, por tanto, dentro del número primero del artículo 194 del Código de Enjuicia-miento Civil.” (Bastardillas nuestras.)
Independientemente de que la cita de 1 Ruling Case Law que se hizo en el caso de Rubio v. Carrasco, supra, no sos-tenga expresamente lo que se dice en la opinión, la juris-prudencia sostiene la conclusión a que en ella se llegó. Al efecto en Mortensen v. Dayton Sand & Gravel Co., 22 P.2d 320 (Ore., 1933) se ratifica la regla expuesta desde el año 1894 en Foste v. Standard Life & Acc. Ins. Co., 38 Pac. 617, de que: “Las alegaciones materiales en una acción sobre cuánta liquidada son (1) que el demandante y el demandado realizaron una liquidación juntos; (2) que bajo tal liqui-dación el demandado le debe una suma específica al deman-dante, (3) que el demandado ha prometido pagar, (4) y no ha pagado.” Cierto que se ha resuelto que en cuanto al ter-cer requisito si se alegan los demás hechos necesarios para que exista una cuenta liquidada, la promesa de pagar se sobrentiende del propio hecho de la liquidación convenida y aceptada por las partes. 1 Am. Jur. 284 see. 29.
Decir en una demanda que se han tomado a crédito pro-visiones, mercancías y dinero por valor de $1,049.67, “siendo dicha suma en la actualidad líquida y exigible”, no es ale-gar una causa de acción sobre una cuenta liquidada (account stated) sino una cuenta corriente que el demandante ha liqui-dado él solo. Que así lo entendió el secretario lo demuestra *973que al dictar la sentencia en rebeldía en el caso núm. 14,749, condenó a los allí demandados (entre ellos ocho menores de edad) a pagar al demandante la suma total de $2,548.15 como “importe de la cuenta corriente reclamada en la de-manda”.
Se ha resuelto que una alegación que decía (en una contrademanda) que “el demandante el día 10 de diciembre de 1918 y antes de esa fecha, debía al demandado la suma de $595.58 a base de una cuenta liquidada”, sólo constituía una conclusión legal. Herr v. Kennedy, 195 Pac. 530 (Arizona, 1921). ¿Qué diferencia hay entre esa alegación y la contenida en el caso que comentamos? Ninguna, a mi jui-cio. Al mismo efecto véanse Mercantile Trust Co. v. Doe, 146 Pac. 692 (Cal., 1914) y Merritt v. Meisenheimer, 146 Pac. 370 (Wash., 1915).
Como lo entendió el propio secretario de la corte al dic-tar la sentencia-en rebeldía, las alegaciones de la demanda lo que establecían era una acción en cobro de una cuenta corriente originada, en parte, por la Sucesión de Román Guadalupe López y en parte, por su causante. Aceptando-que la madre pudiera reconocer la deuda contraída por su esposo en cuanto a ella la afectaba, creo que el caso de Fonseca v. Molina, 39 D.P.R. 581 citado en la opinión de la Corte, no es autoridad para sostener que ella pudiera reconocer-dicha deuda en cuanto afectaba a sus hijos menores de edad, ya que en dicho caso se trataba de una deuda contraída por la propia madre para beneficio propio y el de sus hijos. En el caso de autos, la madre, alegando que existían intereses opuestos entre ella y sus hijos menores, solicitó de la corte el nombramiento de un defensor judicial para ellos. Alegó además que no existían abuelos paternos o maternos y se nombró a un particular. Esto no obstante, se probó que la abuela materna vivía cuando se hizo el nombramiento de defensor judicial, correspondiéndole a ella dicho nombra-miento. Artículos 160 y 178 del Código Civil, ed. 1930. De *974manera que la aceptación de la deuda que pudo haber hecho el defensor judicial nombrado tampoco podía obligar • a los hijos menores de edad.
En cuanto a los casos citados en la opinión de la Corte en relación con la palabra “insolvente” usada en una de-manda, la situación legal es muy distinta al caso de autos. La palabra “insolvente” no conlleva implicación de relación contractual de clase alguna como sucede con la frase “cuenta liquidada” (account stated). Alegar que una persona es insolvente es exponer un hecho último (ultimate fact). Ale-gar que una deuda es líquida y exigible es exponer una con-clusión legal, porque si no ha sido liquidada de conformidad entre las partes y aceptada, no existe tal cuenta liquidada (account stated) y, por tanto, no ha surgido-contrato alguno entre las partes que pueda justificar que el secretario, ac-tuando ministerialmente, pudiera dictar sentencia en rebel-día bajo el artículo 194, supra. Congress Cigar Co., Inc. v. Grau, 44 D.P.R. 649; Benítez v. Corte de Distrito, 36 D.P.R. 450. El hecho de que la demanda adujera una causa de acción sobre el cobro de una cuenta corriente no justificaba que el secretario dictara sentencia én rebeldía. Rivera v. Corte, 44 D.P.R. 817; De León v. Pérez, 54 D.P.R. 215.
El caso de Ching Yau v. Rapozo, 30 Haw. 24, fué uno en que se dictó sentencia por la corte después de celebrado un juicio en sus méritos. Además, la demanda contenía ale-gaciones adicionales, tales como la fecha en que la cuenta se liquidó. No estaba envuelta cuestión alguna de una sen-tencia en rebeldía dictada por un secretario en un caso en que había demandados menores de edad como en el presente.
A mi juicio la sentencia debe ser confirmada.
EN MOCION DE RECONSIDERACION.
Abril 26, 1950
*975El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
Los apelantes solicitan la reconsideración de Ja sentencia dictada en el presente caso. Señalan dos supuestos errores, que en realidad se reducen a uno, a saber: Que la corte inferior no adquirió jurisdicción sobre los demandados en el pleito civil núm. 14,749 porque no se probó que a cada uno de ellos, ,y a su señora madre, se le hubiera entregado una copia del emplazamiento.
La controversia en este caso gira en torno a la interpretación que deba darse a la declaración jurada acreditando que se practicó el emplazamiento. Dicha declaración, en lo pertinente, dice:
“. . . notifiqué el mismo personalmente a Alejandrina Guadalupe Ortiz, Román, Podro, Emiliano, Gregorio, Rosendo, Juana, Nepo-mueeno, Wenceslao y Enrique Guadalupe o sean los demandados mencionados en dichos emplazamientos dejando, digo, entregando a dichos demandados y dejando en sn poder personalmente en su casa, Barrio Palma, Vieques, una copia de dicbo emplazamiento y en poder del demandado una copia de la demanda mencionada en dicho em-plazamiento, ...”
• Si interpretamos aisladamente la frase ‘ ‘ entregando á dichos demandados y dejando en sn poder personalmente en su casa, barrio Palma, Vieques, una copia de dicho emplaza-miento ’ ’, podría surgir la duda de si en efecto una copia del emplazamiento fué entregada a cada uno de los demandados ; pero si consideramos el diligenciamiento en su totalidad, nota-*976remos que cuando se refiere a la entrega del emplazamiento, el diligenciante usa el plural, es decir, “entregando á dichos demandados ’ mientras que cuando se refiere a la entrega de la copia de la demanda, usa el singular. Quizás podría pres-tarse a distinta interpretación si el diligenciante hubiera dicho “entregando a dichos demandados y dejando en su po-der personalmente en su casa barrio Palma, Vieques, una copia'de dicho emplazamiento y una copia de la demanda V Pero como hemos indicado, el diligenciante tuvo el cuidado de usar el plural cuando se refirió a las personas a quienes entregó copia del emplazamiento y el singular cuando se refirió a la entrega de la copia de la demanda. De e^te modo indicó que entregó a cada demandado una copia del empla-zamiento y una sola copia de la demanda para todos los demandados.
El caso de García León v. Sucn. Dávila, 45 D.P.R. 165, resuelto en 1933, cuando las cuestiones procesales todavía se interpretaban muy restrictamente, a distinción de la interpre-tación liberal que ahora se les da con el propósito de hacer justicia sustancial, no es de aplicación. Si examinamos el certificado de diligenciamiento que hizo el márshal en el caso de García León, supra, observaremos que, tanto en lo que respecta a la entrega del emplazamiento como a la de la demanda, usa el mismo lenguaje, es decir, que entregó a los demandados “una copia de dicho emplazamiento y en poder de los. demandados mencionados una copia fiel y exacta de la demanda”, demostrando así que se siguió el mismo proce-dimiento, tanto en lo que respecta a la entrega de la copia del emplazamiento, como a la de la copia de la demanda. Además, en aquel caso se trataba de un pleito originado en una corte municipal, cuya jurisdicción, por no ser corte de récord, no se presume. Por eso este Tribunal, al final de su opinión en dicho caso se expresó así:
“Aún si el significado fuera ambiguo o dudoso, la duda debe re-solverse contra los apelantes. Lo que el diligenciamiento decía era. de todo punto consistente con un estado de hechos en que el márshal *977solamente Rubiera entregado una copia, y la jurisdicción de una corte inferior no de record, debe aparecer positivamente.” (Bastardillas nuestras.).
Podríamos agregar que en el caso de García León, supra, el diligenciamiento fué practicado por el márslial, persona que se supone versada, por razón de su cargo, en la redacción de un certificado de diligenciamiento, mientras que en el que nos ocupa, la constancia del diligenciamiento fué redactada por una persona particular.
A falta de una prueba afirmativa, que no la hay en este caso, pues los ahora demandantes no intentaron en ningún momento probar que no fueron emplazados, debemos concluir, tratándose de una corte de récord de jurisdicción general, que la presunción de jurisdicción(1) subsiste y en consecuencia, que es válido el emplazamiento. Condon v. Associated Hospital Service, 40 N.E.2d 280 (N. Y., 1942) y Wilson v. Duncan, 110 P. 2d 596 (Okl., 1941); 1 Freeman on Judgments, (5ta. ed., 1925) sección 383, pág. 817 et seq.

Procede, por lo expuesto, denegar la reconsideración so-licitada.

El Juez Asociado Sr. Todd, Jr. está conforme con esta resolución pero sigue disintiendo en cuanto a la opinión principal.

 Aparte de esta presunción, parece conveniente consignar que resulta de los autos que en la fecha en que se celebró el juicio, la persona que diligenció el emplazamiento había fallecido.